Citation Nr: 0020251	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for squamous cell 
carcinoma of the tonsillar region, claimed as due to 
herbicide exposure.  

2. Entitlement to service connection for squamous cell 
carcinoma of the tonsillar region, claimed as due to the 
use of tobacco products.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
January 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

With respect to the issue of squamous cell carcinoma of the 
tonsillar region, claimed as secondary to herbicide exposure, 
the present appeal arises from a May 1997 rating decision, in 
which the RO denied the veteran's claim.  The veteran filed 
an NOD in July 1997, and the RO issued an SOC in September 
1997.  The veteran filed a substantive appeal in October 
1997.  In January 1998, the veteran and his spouse testified 
before a Hearing Officer at the VARO in Newark.  A Hearing 
Officer's Decision and supplemental statement of the case 
(SSOC) were issued in May 1998.  An additional SSOC was 
issued in November 1999.  

With respect to the issue of squamous cell carcinoma of the 
tonsillar region, claimed as secondary to the use of tobacco 
products, the present appeal arises from a November 1999 
rating decision (SSOC), in which the RO denied the veteran's 
claim.  The veteran filed an NOD that same month, and an SSOC 
was issued in January 2000.  Also in January 2000, the 
veteran testified before a Hearing Officer at the VARO in 
Newark.  An SSOC was issued that same month.  In June 2000, 
the RO received a VA Form 646 (Statement of Accredited 
Representation in Appealed Case), which the Board liberally 
construes as a substantive appeal as to that issue.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The medical evidence reflects that the veteran suffered 
from a retromolar tonsillar squamous cell carcinoma of the 
left side, with neck metastasis.  

3. The veteran does not suffer from cancer of the lung, 
bronchus, larynx, or trachea.  

4. No medical opinion of record has related the veteran's 
retromolar tonsillar squamous cell carcinoma of the left 
side, with neck metastasis, to military service, either on 
a direct basis or as secondary to herbicide exposure.  

5. The law prohibits service connection for death or 
disability resulting from an injury or disease due to in-
service use of tobacco products by a veteran, for all 
claims filed on or after June 9, 1998.  

6. The veteran's claim for service connection for squamous 
cell carcinoma of the tonsillar region, based upon the use 
of tobacco products, was received by the RO on November 9, 
1998.  






CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for squamous cell carcinoma of the 
tonsillar region, claimed as due to herbicide exposure.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran's claim of service connection for squamous 
cell carcinoma of the tonsillar region, based upon the use 
of tobacco products, lacks legal merit and entitlement 
under the law.  38 U.S.C.A. § 1103 (West Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reveals a 
January 1968 treatment report in which the veteran was noted 
to have been treated for a sore throat.  On examination, his 
tonsils were found to be swollen.  The examiner's impression 
was viral pharyngitis.  In August 1969, the veteran was again 
treated for a sore throat.  His tonsils were noted to be 
swollen and covered in pus.  No diagnosis was reported.  
Subsequently, in January 1970, the veteran was medically 
examined for purposes of separating from active service.  On 
clinical evaluation, no abnormalities were reported, and his 
mouth and throat were found normal.  

Thereafter, in February 1997, the veteran filed a claim 
seeking service connection for head and neck cancer, claimed 
to have resulted from herbicide exposure while in Vietnam.  
In March 1997, the veteran submitted to the RO a statement 
from William Sweeney, M.D., of St. Peter's Medical Center, 
dated that same month.  Dr. Sweeney noted that the veteran 
had recently been diagnosed with head and neck cancer, and 
that he was expected to undergo chemotherapy and surgery, 
followed by radiation therapy.  

In a May 1997 rating decision, the RO denied the veteran's 
claim.  

In July 1997, the veteran submitted to the RO a statement 
from Alexander Haas, M.D., of St. Peter's Medical Center, 
dated that same month.  Dr. Haas noted that the veteran was 
undergoing multi-modality treatment (chemotherapy, surgery, 
and radiation therapy) for squamous cell carcinoma of the 
left tonsillar region (glossopharyngeal fold), and that the 
structure involved was considered part of the upper 
respiratory system.  In addition to Dr. Haas' statement, the 
veteran also submitted a copy of a page from a "VVA Guide on 
Agent Orange".  

In October 1997, the RO received treatment records from the 
VA Medical Center (VAMC) in Lyons, dated from September 1996 
to October 1997.  These records documented the veteran's 
group therapy treatment for PTSD.  That same month, October 
1997, the veteran submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals), in which he contended that he had cancer 
of the upper respiratory system, and that his tonsils were 
considered part of the area encompassing the larynx and 
trachea.  In addition, the veteran submitted a copy of a page 
from Taber's Cyclopedic Medical Dictionary, focusing on the 
definition of lymphoma (non-Hodgkin's).  

In January 1998, the veteran, accompanied by his spouse, 
testified before a Hearing Officer at the VARO in Newark.  
The veteran reported that he first discovered his cancer when 
a bump appeared on his neck, and that, subsequently, doctors 
had performed a needle biopsy.  The veteran further testified 
that he underwent surgery and was treated with radiation 
therapy and chemotherapy.   

Thereafter, the RO received VAMC Lyons medical records, dated 
from October 1996 to June 1998.  These records reflected the 
veteran's treatment for PTSD.  

In October 1998, the RO received a number of VA and non-VA 
medical records, dated from November 1996 to September 1998, 
from the East Orange VAMC.  In particular, a St. Peter's 
Medical Center discharge summary, dated in June 1997, noted 
that a needle biopsy had been positive for squamous cell 
carcinoma, and examination under anesthesia had revealed a 
small lesion in the left tonsillar region.  A St. Peter's 
Medical Center operation report, also dated in June 1997, 
noted findings of a tumor appreciated on the left retromolar 
space near the tonsil, extending toward the soft palate.  

In November 1998, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim), in which he filed a 
claim for service connection for squamous cell carcinoma, as 
secondary to the use of tobacco products.  Along with his 
claim, the veteran submitted a personal statement, in which 
he noted that he had not started smoking until he was sent to 
Vietnam.  He indicated that cigarettes were issued to the 
soldiers in their C-rations.  The veteran reported that he 
believed his squamous cell carcinoma was the result of his 
cigarette smoking, and that he never would have started 
smoking if he hadn't been encouraged by the U.S. government.  
In addition to the veteran's statement, the RO also received 
statements from the veteran's wife and sister-in-law.  Both 
individuals noted that the veteran had not smoked prior to 
Vietnam, but was smoking when he returned.  

Thereafter, the RO received additional VA medical records 
associated with the veteran's treatment for PTSD.  These 
records were dated in January and April 1999.  

In March 1999, the RO received medical statements from 
Alexander Haas, M.D., and from Gayle Holtzman, M.D., both 
dated that same month.  Dr. Haas noted that the veteran had 
undergone surgery and received post-surgical treatment for 
squamous cell carcinoma.  He indicated that it was too early 
to say whether he was in a temporary complete remission or 
completely cured.  In addition, Dr. Haas reported that 
cigarette smoking was a documented risk factor in the 
development of squamous cell carcinoma of the head and neck 
region, including the tonsillar region.  He opined that it 
was likely that the veteran's smoking contributed 
significantly to the development of the malignancy.  With 
respect to Dr. Holtzman, she noted that she had been treating 
the veteran since March 1997 for squamous cell carcinoma.  
She also opined that there was a strong association between 
cigarette smoking and increased risk of squamous cell 
carcinoma developing in the oropharynx.  

In September 1999, the RO received medical statements from 
the VA Vocational Rehabilitation and Counseling Division, as 
well as the Vet Center, both dated that same month.  These 
statements pertained to the veteran's service-connected PTSD.  

In January 2000, the veteran testified before a Hearing 
Officer at the VARO in Newark.  He reported that he had not 
smoked prior to service, and had begun while in Vietnam as a 
result of the stress of combat.  The veteran testified that 
he smoked one pack a day while in Vietnam, and continued to 
do so until 1995, when he stopped smoking completely.  
Furthermore, the hearing transcript reflects that the veteran 
presented a map which he reported identified the areas of 
Vietnam which had been sprayed with herbicides during the 
Vietnam war.  He stated that he had been in those areas, his 
last assignment being in Da Nang.  

II.  Analysis

A.  Service connection based upon herbicide exposure

With regard to this aspect of the veteran's appeal, the 
threshold question to be answered is whether he has presented 
a well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has not, 
the claim must fail, and there is no further duty to assist 
in its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This requirement has been reaffirmed 
by the United States Court of Appeals for the Federal Circuit 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  That decision upheld the earlier decision of 
the United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1 (1999).


The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in his developing squamous cell 
carcinoma, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The Board notes that the veteran served with the U.S. Marine 
Corps during the Vietnam era, and is noted, on his DD-214, to 
have received, among other awards and decorations, the 
Vietnam Campaign Medal and the Vietnam Service Medal.  
Furthermore, the veteran was awarded a Combat Action Ribbon 
and a Purple Heart.  

The veteran has contended that he suffered from squamous cell 
carcinoma of the left tonsillar region as a result of 
exposure to Agent Orange in Vietnam.  He also contends that 
he meets the presumptive provisions under section 3.309(e) as 
to respiratory cancers.  In this respect, the veteran argues 
that his tonsils are part of and/or included in his larynx.  
In reviewing the record, we find that neither Dr. Sweeney, 
Dr. Haas, or Dr. Holtzman has identified the veteran's cancer 
as encompassing his lung, bronchus, trachea, or larynx.  In 
addition, none of the St. Peter's Medical Center operation 
reports, hospital summaries, or other medical records 
associated with the veteran's treatment for his cancer at 
that facility ever identified the veteran's lung, bronchus, 
trachea, or larynx as being affected by cancer.

We are aware that Dr. Haas identified the structure involved 
as being part of the upper respiratory system.  However, 
section 3.309(e) is very specific about which anatomical 
structures are actually covered under the presumption.  We 
note that Taber's Cyclopedic Medical Dictionary defines the 
larynx as the enlarged upper end of the trachea, below the 
roof of the tongue.  A tonsil is defined as a mass of 
lymphatic tissue located in depressions of the mucous 
membranes of fauces and pharynx.  The pharynx is defined as a 
passageway for air from the nasal cavity to the larynx.  See 
Taber's Cyclopedic Medical Dictionary, 15th edition, at 931, 
1282, 1747 (1985).  

Furthermore, the Board is cognizant of the veteran's 
associating his cancer with that of non-Hodgkin's lymphoma, 
also a disease listed under section 3.309(e).  We note that 
the veteran's cancer has been diagnosed as squamous cell 
carcinoma and not non-Hodgkin's lymphoma.  Thus in 
conclusion, we find, based upon a reading of section 
3.309(e), in conjunction with the medical evidence of record, 
that the veteran's cancer is not among those listed disorders 
for which service connection may be presumed under 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the veteran is not entitled to any legal 
presumption that his squamous cell carcinoma of the left 
tonsillar region is etiologically related to exposure to 
herbicide agents used in Vietnam.  See McCartt v. West, 
12 Vet.App. 164, 168 (1999), wherein the Court stated that 
"neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which directly traces causation of his claimed disability to 
herbicide exposure in service.  As noted above, the veteran's 
service medical records do not reflect treatment for squamous 
cell carcinoma.  Furthermore, there is no medical evidence of 
record relating the veteran's squamous cell carcinoma to 
service, or to exposure to herbicides during service.  Given 
the circumstances of this case, the Board concludes that, 
under the applicable law as interpreted in the Caluza 
precedent, above, the veteran has not met the initial burden 
of presenting evidence of a well-grounded claim for service 
connection for squamous cell carcinoma of the tonsillar 
region, claimed as secondary to herbicide exposure.  

While the Board does not doubt the sincerity of the veteran's 
contentions in regard to his claim for service connection for 
squamous cell carcinoma of the tonsillar region, claimed as 
secondary to herbicide exposure, our decision must be based 
upon competent medical testimony or documentation.  In a 
claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's squamous cell 
carcinoma of the tonsillar region is service related.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); see Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

Furthermore, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for squamous cell carcinoma of the tonsillar region, 
claimed as secondary to herbicide exposure, regardless of the 
fact that he currently is not shown to be suffering from a 
disability that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability or disabilities, and that such disability, 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Morton, supra; 
Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 
Vet. App. 136 (1994).  Accordingly, as a claim that is not 
well grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for squamous cell carcinoma of the tonsillar 
region, claimed as secondary to herbicide exposure, must be 
denied.  See Epps v. Gober, supra.

B.  Service conection based upon use of tobacco products

With regard to this aspect of the veteran's appeal, the Board 
notes that the United States Congress has passed legislation 
directly addressing veterans' claims seeking benefits for 
disability related to the use of tobacco.  First, the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 
38 U.S.C.A. §§ 1110 and 1131, inserting language to prohibit 
the payment of VA compensation for disabilities attributable 
to a veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed thereafter.  Then, in Public 
Law No. 105-206, § 9014, 112 Stat. 865, approved on July 22, 
1998, the amendments made by section 8202 of the previous 
statute were rescinded.  In lieu of amending 38 U.S.C.A. 
§§ 1110 and 1131, section 9014 created a new 38 U.S.C.A. 
§ 1103, which provides, in pertinent part, as follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service (as in the 
present case) based upon a finding that such disability was 
caused by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumptive period specified in 38 U.S.C.A. 
§§ 1112, 1116.  See 38 U.S.C.A. § 1103(b).  By its terms, new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.

As noted above, the provisions of 38 U.S.C.A. § 1103 were, by 
congressional enactment, made effective immediately after 
June 9, 1998.  In this instance, the veteran filed his claim 
of service connection for squamous cell carcinoma of the 
tonsillar region, on the basis of the use of tobacco 
products, in November 1998.  

When the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Under the circumstances of this case, the law is 
dispositive and the Board has no alternative but to deny the 
veteran's claim for lack of entitlement under the law, given 
that his claim was filed after June 9, 1998.  Therefore, the 
veteran's claim of service connection for squamous cell 
carcinoma of the tonsillar region, due to the use of tobacco 
products, must be denied, and the appeal must be terminated.  
38 U.S.C.A. § 1103 (West Supp. 1999).  


ORDER

1. Entitlement to service connection for squamous cell 
carcinoma of the left tonsillar region, claimed as due to 
herbicide exposure, is denied.  

2. Because it lacks legal merit and entitlement under the 
law, the veteran's claim of entitlement to service 
connection for squamous cell carcinoma of the tonsillar 
region, claimed as due to the use of tobacco products, is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

